Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-27 are pending.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
-Applicant must choose one type of expression construct comprising one choice from (A) and one choice from (B) as follows:
 (A)  Choose one single type of “programmable DNA nuclease or meganuclease” from among: 
a class 2 CRISPR nuclease,
a zinc finger nuclease,
a TALEN, and 
a meganuclease.

an expression construct encoding an anti-apoptosis protein,
an oligonucleotide inhibitor of p53; and
a Bax channel blocker.
Further, if applicant elects “an expression construct encoding an anti-apoptosis protein”, applicant must further choose one single type of anti-apoptosis protein from among a dominant negative mutant of p53 (DN p53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), Bcl-2, Bcl2Al, Bcl-xL, Mcl-1, Bcl-w, and Bcl-B.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claim is generic to the combination of both species (A) & (B).  Claim 5 is generic to the type of “programmable DNA nuclease or meganuclease”.

 lack unity of invention because even though the inventions of these groups require the technical feature of an expression construct encoding a programmable DNA nuclease or meganuclease and “anti-apoptosis component”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al (IPER reference), in view of Kawamura et al (IPER reference).  Zhang et al discloses an expression construct encoding a Cas9 nuclease but does not disclose encoding Bcl-2 gene.  Kawamura discloses an expression construct encoding Bcl-2.  It would have been obvious to combine the Bcl-2 into the Cas9 expression construct of Zhang et al for the rationale of suppression of apoptosis and increasing the reprogramming efficiency of 293T cells into induced pluripotent cells because Zhang et al discloses treating iPSCs to increase their survival and Kawamura discloses that overexpression of Bcl-3 suppresses apoptosis and increases reprogramming efficiency of somatic cells into induced pluripotent cells (iPSCs) (e.g., see especially Zhang et al, abstract; page 115 and Kawamura, page 3)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636